Citation Nr: 1510068	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a right wrist fracture, currently rated as 10 percent disabling.

2.  Entitlement to service connection for right wrist carpal syndrome.  

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for antecubital fossa, right (claimed as a right elbow disability).

5.  Entitlement to service connection for asthma, to include as a result of exposure to herbicides.

6.  Entitlement to service connection for seborrheic keratosis, to include as a result of exposure to herbicides.

7.  Entitlement to service connection for bilateral foot disorders.

8.  Entitlement to service connection for left hip osteopenia.

9.  Entitlement to service connection for chronic allergic conjunctivitis, to include  as a result of exposure to herbicides.

10.  Entitlement to service connection for renal calculus, left kidney, to include as a result of exposure to herbicides.

11.  Entitlement to service connection for high glucose levels, to include as a result of exposure to herbicides.

12.  Entitlement to service connection for radial sensory neuritis, to include as a result of exposure to herbicides.

13.  Entitlement to service connection for angiomyolipoma, to include as a result of exposure to herbicides.

14.  Entitlement to service connection for pulmonary disease, to include as a result of exposure to herbicides.

15.  Entitlement to service connection for hearing loss.

16.  Entitlement to service connection for tinnitus.

17.  Entitlement to service connection for glaucoma, to include as a result of exposure to herbicides.

18.  Entitlement to service connection for sinusitis, to include as a result of exposure to herbicides.

19.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the April 2011 rating decision also included a denial of service connection for iritis, abnormal sinus rhythm, and anxiety.  The Veteran failed to file a timely notice of disagreement with regards to these issues.  Consequently, they are not before the Board.  

In a May 2012 correspondence, the Veteran raised the claim of whether there was clear and unmistakable evidence (CUE) in the RO's decision to grant service connection for major depressive disorder effective July 28, 2010.  The Veteran contends that the effective date should be earlier.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran's claimed entitlement to service connection for bilateral carpal tunnel syndrome.  However, the RO characterized it as entitlement to service connection for right wrist carpal tunnel.  Since the issue of entitlement to service connection for left wrist carpal tunnel syndrome has not been addressed by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 

The issues of entitlement to a higher initial rating for residuals of a right wrist fracture, and entitlement to service connection for asthma, seborrheic keratosis, allergic conjunctivitis, renal calculus left kidney, high glucose levels, radial sensory neuritis, angiomyolipoma, pulmonary disease, glaucoma, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right wrist carpal tunnel syndrome was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  The Veteran's pes planus preexisted service and was not aggravated by service.  

3.  An alleged foot disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

4.  The Veteran's antecubital fossa scar preexisted service and was not aggravated by service.  No other right elbow disability was manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

5.  The Veteran's left hip scar preexisted service and was not aggravated by service.  No other left hip disability (to include left hip osteopenia) was manifested during the Veteran's active duty service or for many years after service, nor is a current left hip disability otherwise related to service, to include as secondary to a foot disability. 

6.  There is no medical diagnosis of current chronic bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

7.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

8.  The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. 
§ 4.125(a). 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for an alleged foot disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an award of service connection for a right antecubital fossa (right elbow) disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for an award of service connection for left hip osteopenia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

7.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

8.  The criteria for an award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In December 2009 and November 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examinations in February 2010 (right wrist), October 2010 (hearing loss and tinnitus), and February 2011 (psychiatric), which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and addressed all the relevant issues and rating criteria.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his pes planus, foot disabilities, right elbow disability, and left hip disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examinations are not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record fails to suggest that these disabilities, first reported many years post service, had their onset in service or are otherwise related thereto.  In the case of the left hip scar, right antecubital scar, and pes planus, the Board notes that these disabilities preexisted service and there is no evidence tending to establish aggravation.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, tinnitus, pes planus, arthritis, and psychoses are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Right wrist carpal tunnel syndrome

The service treatment records reflect that the Veteran sustained a right wrist injury in May 1969.  It was swollen and tender.  X-rays revealed a right wrist impact fracture to the distal head of the radius.  The service treatment records failed to reflect any findings attributed to carpal tunnel syndrome.  

Post service private medical records from Dr. N.R.R. reflect that in October 2007, the Veteran was assessed with probable neuropathy vs. carpal tunnel.  

Records from Dr. W. J. H. reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome (median nerve entrapment at wrist) in November 2007, following electrodiagnostic study.  Dr. W.J.H. provided no etiology for the diagnosis.  

The Veteran underwent a VA examination in February 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that following the May 1969 injury, he was put in a short arm cast for several weeks, which was removed after AIT training when he arrived in Vietnam.  He complained of weakness in the grip of his right hand, and throbbing in the proximal forearm associated with some numbness.  He reported that he was diagnosed with carpal tunnel syndrome two years earlier.  

Upon examination, x-rays revealed an old healed distal radial fracture.  Healing was complete but there was some residual radial shortening.  There was no arthritis.  The adjacent carpal areas appeared normal.  The examiner opined that it was less likely than not that the carpal tunnel syndrome was result of the fracture of the distal radius.  The examiner reasoned that there appeared to be no joint extension, and the symptoms of carpal tunnel syndrome did not appear for years later.  

Although the Veteran sustained a right wrist injury during service (for which service connection has been granted) and he has a current diagnosis of carpal tunnel syndrome, the preponderance of the evidence is against a findings that the carpal tunnel syndrome is the result of the in-service injury.  The February 2010 VA examiner offered an unequivocal opinion, which was supported by a thorough rationale.  Moreover, there was no competent contrary opinion.

The Veteran himself believes that his current carpal tunnel syndrome is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of his carpal tunnel syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.
 
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for right wrist carpal tunnel syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pes planus and other foot problems

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim of service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's March 1968 induction examination reflects that he had pes planus upon entering service.  Consequently, the Veteran cannot bring a claim for service connection for pes planus, but he may bring a claim for service-connected aggravation of that disorder.  The burden falls on the Veteran to establish aggravation.

The Veteran has not done anything to establish that his pes planus was aggravated during service.  There are no findings attributed to it during service.  To the contrary, upon separation from service, the Veteran completed a January 1971 Report of Medical History in which he denied having any foot trouble.  Moreover, the post service treatment records fail to reflect any findings referable to pes planus.  

With regard to any other alleged foot problems, the Board notes that there are no findings in the service treatment records.  As noted above, the separation examination yielded normal findings, and the Veteran completed a Report of Medical History in which he denied having any foot trouble.  

In the absence of any foot disability (with the exception of pes planus) during service or for many years after service, and in the absence of a nexus opinion linking any alleged foot disability to service, the preponderance of the evidence weighs against the claim.  

The preponderance of evidence reflects that the Veteran's pes planus was a disability that pre-existed service and was not aggravated by service.  The preponderance of evidence also reflects that no other foot disability was incurred in service or was caused by service.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for pes planus and other foot disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Antecubital fossa, right (claimed as a right elbow disability)

The service treatment records fail to reflect any findings attributable to a right elbow disability.  The Veteran sustained an injury to his right wrist when he fell while running.  Examination of the elbow was within normal limits.  The Veteran's January 1971 separation examination revealed a scar on his right antecubital fossa (the inside of the right elbow).  However, the March 1968 entrance examination also noted the presence of a right arm scar.  Consequently, the right antecubital scar preexisted service.   

To the extent that the Veteran is seeking service connection for the scar, as noted above, he cannot bring a claim for service connection for the scar, but he may bring a claim for service-connected aggravation of that disorder.  The burden falls on the Veteran to establish aggravation.

The Veteran has not done anything to establish that his scar was aggravated during service.  There are no findings referable to it during service.  Moreover, the post service treatment records fail to reflect any findings attributable to it.

To the extent that the Veteran is seeking service connection for a right elbow disability other than the scar, the Board finds that the service treatment records fail to reflect any findings attributed to a right elbow disability.  The January 1971 separation examination was normal (except for the scar that was noted on induction).  The Veteran completed a January 1971 Report of Medical History in which he denied swollen or painful joints; history or broken bones; arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" elbow.

A June 1999 EMG/NCV study revealed normal right median, ulnar, radial nerve studies (sensory and motor nerves were tested).  

A November 2007 treatment report from Dr. W.J.H. reflects a diagnosis of bilateral radial sensory neuritis.  

In the absence of a right elbow disability in service or for many years after service, and in the absence of a nexus opinion linking any right elbow disability to service, the preponderance of the evidence weighs against the claim.
 
The preponderance of evidence reflects that the Veteran's right antecubital scar pre-existed service and was not aggravated by service.  No other right elbow disability was manifested during service or for many years after service.  
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an antecubital fossa (right elbow) disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left hip osteopenia

The service treatment records contain no findings attributable to a left hip disability, except for a left hip scar that was noted on the Veteran's March 1968 induction examination.  Consequently, the left hip scar preexisted service.   

To the extent that the Veteran is seeking service connection for the scar, as noted above, the Veteran cannot bring a claim for service connection for the scar, but he may bring a claim for service-connected aggravation of that disorder.  The burden falls on the Veteran to establish aggravation.

The Veteran has not done anything to establish that his scar was aggravated during service.  There are no findings attributable to it during service.  Moreover, the post service treatment records fail to reflect any findings attributable to it.

To the extent that the Veteran is seeking service connection left hip osteopenia, the service treatment records fail to reflect any findings attributed to left hip osteopenia.  The January 1971 separation examination yielded normal findings.  The Veteran completed a January 1971 Report of Medical History in which he denied swollen or painful joints; history or broken bones; arthritis or rheumatism; and bone, joint, or other deformity.

The first post service evidence of a left hip disability is a private treatment report from Dr. N.R.R. that is dated August 2005.  The note simply stated that the Veteran had complaints of "changing hip colors."  There is no evidence of treatment, nor is any diagnosis provided.  A March 2007 CT scan reflects a finding of left hip osteopenia.  There was no opinion regarding the etiology of the disability.

In the absence of left hip osteopenia in service or for many years after service, and in the absence of a nexus opinion linking left hip osteopenia to service, the preponderance of the evidence weighs against the claim.
 
To the extent that the Veteran has contended that left hip osteopenia was secondary to a foot problem, inasmuch as the Veteran is not service connected for a foot disability, service connection for left hip osteopenia is not warranted on a secondary basis.

The preponderance of evidence reflects that the Veteran's left hip scar pre-existed service and was not aggravated by service.  No other left hip disability was manifested during service or for many years after service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for left hip osteopenia must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Radial sensory neuritis

The service treatment records fail to reflect any findings attributed to radial sensory neuritis.  The Veteran sustained an injury to his right wrist when he fell while running.  Examination of the elbow was within normal limits.  As noted earlier, the January 1971 separation examination revealed a scar on his right antecubital fossa (the inside of the right elbow), but this scar was also apparent on the induction examination.  The January 1971 separation examination was normal (except for the scar).  The Veteran completed a January 1971 Report of Medical History in which he denied swollen or painful joints; history or broken bones; arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" elbow.

A June 1999 EMG/NCV study revealed normal right median, ulnar, radial nerve studies (sensory and motor nerves were tested).  

A November 2007 treatment report from Dr. W.J.H. reflects a diagnosis of bilateral radial sensory neuritis.  

In the absence of radial sensory neuritis in service or for many years after service, and in the absence of a nexus opinion linking his radial sensory neuritis to service, the preponderance of the evidence weighs against the claim.
 
The preponderance of evidence reflects that the Veteran's radial sensory neuritis was not manifested during service or for many years after service.  Moreover, as no chronic disease is at issue, an award of service connection based solely on lay reports of continuity of symptomatology is precluded.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for radial sensory neuritis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




Hearing loss and tinnitus

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records do not reflect any findings attributable to hearing loss.  The Veteran underwent audiologic examinations upon induction into service (March 1968) and upon separation from service (January 1971).  Comparing his March 1968 entrance examination with his January 1971 separation examination fails to reflect hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that there is no upward shift in tested thresholds for the left ear; there is an upward shift in tested thresholds in the right ear: 





HERTZ

Mar. 1968
500
1000
2000
3000
4000
RIGHT
5
-5
-10
NT
0
LEFT
20
25
15
NT
10
   





HERTZ

Feb. 1971
500
1000
2000
3000
4000
RIGHT
10
10
10
NT
10
LEFT
10
10
10
NT
10

The Veteran completed a Report of Medical History in conjunction with his separation examination.  He denied, by checked box, that he had ear trouble, running ears, or hearing loss.  There is no mention of ringing in the ears (tinnitus).  

The Veteran underwent a VA audiologic examination in October 2010.  He reported that he could not hear soft speech.  He stated that he has a commercial driver's license that he has not had trouble renewing it due to hearing.  He reported military noise exposure in the form of incoming artillery, and riding in helicopters during combat.  He denied occupational noise exposure from driving a frozen food truck.  He claimed that tinnitus began 20-25 years ago (1985, or 14 years after service).  He claimed that the tinnitus is intermittent (5-6 times per month), and was not present at the time of the examination.  Upon examination, pure tone thresholds for the ears were as follows





HERTZ


500
1000
2000
3000
4000
RIGHT
25
20
15
15
20
LEFT
15
20
25
20
25

Speech recognition scores were 96 bilaterally.  The examiner correctly noted that these findings do not constitute a hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  

With regard to tinnitus, the examiner stated that it was less likely than not that the Veteran's tinnitus was due to excessive noise exposure during service.  Her opinion was based on the clinical interview with the Veteran, the current audiologic findings (demonstrating no current hearing loss disability), and the audiologic findings at discharge from service (which were within normal limits).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With respect to hearing loss, the Veteran has not established the first element of a claim.  The Veteran does not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  Although the Veteran did not have a hearing loss disability during service, the Board notes the upward shift in tested thresholds in the right ear.  In affording the benefit of the doubt to the Veteran, the Board finds that the second element of service connection has been satisfied.  However, without a current disability, there is nothing upon which to base a causal connection.  Consequently, the Veteran has failed to establish the third element of service connection.

With regard to tinnitus, it is a subjective symptom that cannot be objectively noted.  The Board finds the Veteran's reports credible, and finds that he has satisfied the first element of service connection.  With respect to the second element, the Board once again notes the upward shift in tested thresholds in the right ear.  Consequently, the Board finds that the second element of service connection has been met.  However, it is in the third element of service connection that the Veteran's claims falls short.  

Chronicity in service is not adequately supported insofar as the service treatment records fail to reflect any findings attributed to tinnitus.  

Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established in this case.  

At the Veteran's October 2010 VA examination, he reported that his tinnitus is intermittent and that it began in approximately 1985 (14 years after service).  Consequently, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss and tinnitus are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent an October 2010 VA examination.  However, the VA examiner concluded that the Veteran's tinnitus was less likely than not related to service because the Veteran's separation examination and current examinations were normal.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  It was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current hearing loss and tinnitus are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  As to the specific issues in this case, the diagnosis and etiology of hearing loss and tinnitus fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

PTSD

The Board notes that service connection has already been established for major depressive disorder (pursuant to the April 2011 rating decision that denied the Veteran's claim for PTSD).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-V).  See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

For all claims received or pending on or after July 13, 2010, service connection is allowed where PTSD has been linked by a VA mental health professional to a reported stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the veteran's service. In such a case, lay testimony is sufficient to establish the stressor, without the need for verification. See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

If none of the above conditions have been met, then a veteran's lay statements alone are not sufficient to establish a claimed PTSD stressor, and other corroborating evidence is necessary if the stressor cannot be verified. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142. The Board notes that these rules pertaining to stressor verification do not apply to other psychiatric disorders.

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD.  Initially, the Board points out that the evidence enables application of the relaxed standards for establishing the stressor element of the claim.  

The Veteran underwent a VA psychiatric disability in February 2011.  The examiner submitted an examination report in February 2011 and an addendum opinion in March 2011.  The examiner noted that the Veteran was a wire operator attached to a combat unit.  The Board notes that the DD 214 stated that the Veteran was a wireman.  It does not mention combat.  The Veteran reported that during his deployment to Vietnam, he was exposed to warzone stressors that facilitated feelings of fear, helplessness, and horror that were related to fear of hostile military activity.  His alleged in-service stressor involved having his base overrun by NVA on hill 29 (Hawk Hill).  He stated that it occurred after he had been in country only a few months.  He was working the wire communication alone when he overheard that the enemy had breached the perimeter.  He reported that chaos broke out and that he could hear screaming, explosions and gunfire.  He reported feeling so terrified because he was all alone with only one clip of ammunition.  He stated that he experienced anxiety while deployed and he began to drink heavily.  He reported depressive symptoms that have been present since deployment.  

Following a thorough examination, the examiner diagnosed the Veteran with moderate to severe major depressive disorder, and alcohol dependence in partial remission.  She stated that although the Veteran's warzone experiences were sufficient to establish the stressor criterion toward a diagnosis of PTSD, he lacked the sufficient arousal symptoms to make a diagnosis of PTSD.  She found that depressive symptoms predominated his clinical picture and appeared to be the source of the majority of his distress and impairment.  

While an in-service stressor is here deemed conceded under the revised standard, the examiner was unable to diagnose the Veteran with PTSD.  No other medical evidence establishes such diagnosis.  

The Board notes that in the absence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), the preponderance of evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for right wrist carpal syndrome is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a foot disability is denied.

Entitlement to service connection for antecubital fossa, right (claimed as a right elbow disability) is denied.

Entitlement to service connection for left hip osteopenia is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Asthma, seborrheic keratosis, allergic conjunctivitis, renal calculus (left kidney), high glucose levels, radial sensory neuritis, angiomyolipoma, pulmonary disease, glaucoma, sinusitis

The Veteran's personnel records reflect that he served in Vietnam from June 1969 to June 1970.  Consequently, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f).  He has, either in his November 2009 Application for Compensation or in his June notice of disagreement, alleged that each of these disabilities is secondary to Agent Orange exposure.  He has also claimed that each of these disabilities began during service.  

The Board recognizes that none of these disabilities are enumerated at 38 C.F.R. 
§ 3.309(e).  Consequently, the Veteran is not entitled to service connection on a presumptive basis.  However, it does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
   
Consequently, the Board finds that a VA examination is warranted to determine the nature and etiologies of the Veteran's disabilities.  

Right wrist

The Board notes that the most recent examination of the Veteran's right wrist occurred in February 2010 (five years ago).  In light of the significant time since the last examination the Board is not confident that it reflects the current level of severity regarding the right wrist symptoms.  Accordingly, another examination should be afforded. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of his asthma, seborrheic keratosis, allergic conjunctivitis, renal calculus (left kidney), high glucose levels, radial sensory neuritis, angiomyolipoma, pulmonary disease, glaucoma, and sinusitis.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

Additionally, the examiner should note a June 2006 CT scan of the Veteran's abdomen that revealed "old splenic granulomatous disease" and a March 2007 chest x-ray that revealed of "prior granulomatous disease."  

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right wrist disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


